
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.29


SERVICING AGREEMENT

by and among

BANCORP FINANCIAL SERVICES, INC.,

as the Servicer,

and
EPI LEASING COMPANY, INC.

a subsidiary of FEATHER RIVER STATE BANK

as the Originator


--------------------------------------------------------------------------------

Dated as of May 26, 2000

--------------------------------------------------------------------------------

Small Ticket Commercial Equipment Lease Contracts

1

--------------------------------------------------------------------------------

    This SERVICING AGREEMENT, dated as of May 26, 2000 (this "Agreement") is
made by and among BanCorp Financial Services, Inc., a California corporation
("BanCorp") as servicer (the "Servicer") and EPI Leasing Company, a California
corporate subsidiary of Feather River State Bank, a California state banking
institution ("EPI"), as the originator (the "Originator") and shall remain in
full force and effect through the close of business May 31, 2005 unless
terminated earlier as provided for within this Agreement, however, Originator
may, in Originator's sole discretion, with thirty (30) days advance written
notice to Servicer, extend the terms of this Agreement to the close of business
November 30, 2005 provided neither party is in default of any of the terms and
conditions contained herein.

WITNESSETH:

    WHEREAS, it is contemplated that the Servicer will service the Leases
pursuant to this Agreement for the benefit of the Originator; and

    WHEREAS, each of the Servicer and the Originator agrees that all of their
respective representations, warranties, covenants and agreements made by them
herein are true and correct to the best of their knowledge;

    NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties agree as follows:


ARTICLE 1

DEFINITIONS


    Section 1.01  General Interpretive Principles.  

    For purposes of this Agreement except as otherwise expressly provided or
unless the context otherwise requires:

    (a) the terms defined in this Agreement have the meanings assigned to them
in this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

    (b) accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP as in effect on the date hereof;

    (c) references herein to "Articles", "Sections", "Subsections", "Paragraphs"
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

    (d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

    (e) the words "herein", "hereof", "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
and

    (f)  the term "include" or "including" shall mean without limitation by
reason of enumeration.

    (g) the term "local bank account" shall mean the account maintained by the
Servicer in the name and under the sole control of the Servicer at a federally
insured commercial bank selected by the Servicer in the Servicer's sole
discretion for the benefit of the Originator utilized for the deposit of Lease
Payments, recoveries from Non-Performing Leases, late charges, casualty payments
and other such funds as may be received from the Lease Contracts serviced under
the terms of this Agreeement and into which collections from other transactions
will not be deposited.

2

--------------------------------------------------------------------------------

    (h) the term "collection account" shall mean the account maintained by the
Originator for deposit of amounts transferred from the Local Bank Account by the
Servicer.

    (i)  the term "non-performing lease" shall mean any material breach of the
lease which includes, but is not limited to, non-payment default of sixty
(60) days.

    (j)  the term "servicing transfer date" shall mean 12:01 A.M. July 1, 2000.

    (h) the term "P.O. Box" shall mean the post office box maintained by the
Servicer exclusively to receive payments on the leases serviced under this
Agreement.


ARTICLE 2

REPRESENTATIONS, WARRANTIES AND COVENANTS


    Section 2.01  Representations, Warranties and Covenants of the
Servicer.  The Servicer hereby makes the following representations, warranties
and covenants to the Originator on which the Originator is relying in accepting
the Agreement. Such representations, warranties and covenants are made as of
this Agreement's Date.

    (a) The Servicer represents and warrants as to itself:

    (i)  Organization and Good Standing.  The Servicer is a corporation duly
organized, validly existing in good standing under the laws of the State of
California, has the power to own its assets and to transact the business in
which it is presently engaged, and had at all relevant times and now has the
power, authority and legal right to service the Leases and perform its
obligations hereunder.

    (ii)  Due Qualification.  The Servicer is duly qualified to do business as a
foreign corporation and is in good standing, and has obtained all necessary
licenses and approvals, in all jurisdictions where the failure to be so
qualified and in good standing or obtain such licenses or approvals would have a
material adverse effect on the Servicer's business and operations or the
servicing of the Leases as required by this Agreement.

    (iii)  Authorization.  The Servicer has the power, authority and legal right
to execute, deliver and perform this Agreement and the execution, delivery and
performance of this Agreement has been duly authorized by the Servicer by all
necessary corporate action.

    (iv)  Binding Obligation.  This constitutes a legal, valid and binding
obligation of the Servicer, enforceable against the Servicer in accordance with
its terms, except that such enforcement may be subject to bankruptcy,
insolvency, moratorium or other similar laws (whether statutory, regulatory or
decisional) now or hereafter in effect relating to creditors' rights generally.

    (v)  No Violation.  The consummation by the Servicer of the transactions
contemplated by this and the fulfillment of the terms hereof and thereof will
not conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice, lapse of time or both) a default under,
the articles of incorporation or by-laws of the Servicer, or any material
indenture, agreement, mortgage, deed of trust or other instrument to which the
Servicer is a party or by which it is bound, or result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such indenture, agreement, mortgage, deed of trust or other instrument,
or violate any law or, to the best of the Servicer's knowledge, any order, rule
or regulation applicable to the Servicer of any court or of any Governmental
Authority having jurisdiction over the Servicer or any of its properties.

    (vi)  No Proceedings.  There are no Proceedings or investigations to which
the Servicer, or any of the Servicer's Affiliates, is a party pending or, to the
best of the Servicer's knowledge, threatened before any court, regulatory body,
administrative agency or other tribunal or

3

--------------------------------------------------------------------------------

governmental instrumentality (A) asserting the invalidity of this (B) seeking to
prevent the consummation of any of the transactions contemplated by this or
(C) seeking any determination or ruling that is reasonably likely to materially
and adversely affect the performance by the Servicer of its obligations under,
or the validity or enforceability of, this Agreement.

    (vii)  Approvals.  All approvals, authorizations, consents, orders or other
actions of any Person or court required on the part of the Servicer in
connection with the execution and delivery of this Agreement have been or will
be taken or obtained on or prior to the Agreement Date.

    (viii)  Servicer Event of Default.  No Servicer Event of Default has
occurred and no condition exists which would constitute an Servicer Event of
Default.

    (b) The Servicer additionally covenants as follows:

    (i)  Lease Management System.  The Servicer will, at its own cost and
expense, (A) retain a lease management system, or an alternative system of equal
capability, used by the Servicer as a master record of the Leases and (B) mark
the lease management system to the effect that the Leases listed therein and
serviced herein are owned by the Originator exclusively.

    (ii)  Compliance with Law.  The Servicer will comply with all material acts,
rules, regulations, orders, decrees and directions of any Governmental Authority
applicable to the Leases and the Equipment or any part thereof; provided,
however, that the Servicer may contest any act, regulation, order, decree or
direction in any reasonable manner which shall not materially and adversely
affect the rights of the Originator in the Leases and the Equipment; and
provided, further, that such contests shall be in good faith but only so long as
such proceedings shall not individually or in the aggregate subject the
Originator to any civil or criminal liability.

    (iii)  Preservation of Security Interest.  The Servicer shall execute and
file such continuation statements and any other documents reasonably requested
by the Originator or which may be required by law (in any case, with respect to
the Equipment, subject to the Filing Requirements) to fully preserve and protect
the interest of the Originator. The Servicer shall be entitled to reimbursement
from the Originator of any reasonable and customary funds advanced on
Originator's behalf in performing services under this Section 2.01 b (iii).

    (iv)  Obligations with Respect to Leases.  The Servicer will use
commercially reasonable efforts to duly fulfill, and comply with, all
obligations on the part of the "lessor" to be fulfilled under or in connection
with each Lease and each Lease Contract, and the Servicer will do nothing to
impair the rights of the Originator in the Leases, the Lease Contracts and the
Equipment.

    (v)  Notification.  The Servicer agrees to notify the Originator as soon as
practicable, but in no event later than three (3) Business Days after the
earlier of the Servicer's discovery or its receipt of notice thereof, of a
material breach of any representation or warranty contained herein, or the
failure of the Servicer to perform its duties hereunder in any material respect.

    (vi)  Lien in Force.  The Servicer shall not release or assign any Lien in
favor of the Originator on any item of Equipment related to any Lease in whole
or in part, except in accordance with its Servicing Standard as defined in
section 3.01 herein or as otherwise provided elsewhere herein without permission
of the Originator.

    (vii)  Fulfill Obligations.  The Servicer will in all material respects duly
fulfill all obligations on the Servicer's part to be fulfilled under or in
connection with the Leases. The Servicer will not amend, rescind, cancel or
modify any Lease or term or provision thereof, except in accordance with the
Servicing Standard as defined in section 3.01 herein or as contemplated
elsewhere herein without permission of the Originator.

4

--------------------------------------------------------------------------------

    (viii)  Preservation of the Equipment.  As more specifically set forth in
this Agreement, in performing its servicing duties hereunder, the Servicer
shall, in accordance with the Servicing Standard, collect all payments required
to be made by the Lessees under the Leases, enforce all material rights of the
Originator under the Leases and defend the Equipment against all Persons, claims
and demands whatsoever. The Servicer shall not assign, sell, pledge, or
exchange, or in any way encumber or otherwise dispose of the Equipment, except
as permitted under this Agreement and only with permission of the Originator.

    (ix)  Notice of Servicing Event of Default; Other Requested
Information.  The Servicer shall deliver to the Originator:

    (1)  Notice of Servicer Event of Default.  In accordance with the provisions
of section 5.01 herein, immediately upon becoming aware of the existence of any
condition or event which constitutes a Servicer Event of Default or an Event of
Default, or any event which, with the lapse of time and/or the giving of notice,
would constitute a Servicer Event of Default or an Event of Default and which,
in each case, has not been waived in writing by the Originator, a written notice
describing its nature and period of existence and, in the case of a Servicer
Event of Default, the action the Servicer is taking or proposes to take with
respect thereto; and

    (2)  Delivery of Lease Contracts.  In accordance with the provisions of
section 5.03 herein, upon a Servicer Event of Default, the Servicer shall
promptly deliver to the Originator any Lease Files, or portion thereof, as
applicable, that may have been delivered to the Servicer pursuant to the terms
of this Agreement.

    (x)  Prepayments.  The Servicer may accept Prepayment in part or in full;
provided, that (1) in the event of Prepayment in full, the Servicer may consent
without permission of Originator to such Prepayment only if an amount not less
than the full principal balance plus one-half (1/2) of the then remaining
unearned income of the Lease and any and all fees or other charges due under the
terms of the Lease is deposited in the Collection Account and (2) in the event
of a partial Prepayment, the Servicer may consent to such partial Prepayment
only if following such partial Prepayment there are no delinquent amounts then
due from the Lessee.

    (xi)  No Ownership Interest.  The Servicer does not have any ownership
interest in the Leases and will not assert any ownership interest in the Leases.

    (xii)  Collection Policies and Procedures.  The Servicer shall not
materially amend, modify or otherwise change its Collection Policies and
Procedures as in effect on the date hereof and attached to this Agreement as
"Exhibit B" in any manner without prior notice to, and without the prior consent
of the Originator if such amendment, modification or change would be reasonably
likely to materially and adversely affect the collectability or the credit
quality of the Leases.


ARTICLE 3

ADMINISTRATION AND SERVICING OF LEASES


    Section 3.01  Acceptance of Appointment; Duties of Servicer.  (a)  The
Servicer shall service, administer and enforce the Leases as Servicer and shall
have full power and authority to do any and all things in connection with such
servicing and administration which it may deem necessary or desirable; provided,
that such things are not inconsistent with the terms of this Agreement. The
Servicer will manage, service, administer, and make collections on the Leases in
accordance with the terms of this Agreement, the Leases, the Lease Contracts,
the Collection Policies and Procedures and applicable law and, to the extent
consistent with such terms, in the same manner in which, and with the same care,
skill, prudence and diligence with which, it services and administers leases of
similar credit quality for itself or others, but in any event, with no less
care, skill, prudence and diligence than the customary

5

--------------------------------------------------------------------------------

and usual standards of practice of prudent institutional small and middle ticket
equipment finance lease servicers and, in each case, taking into account its
other obligations hereunder (the "Servicing Standard"). Notwithstanding the
prior sentence, the Servicer shall, not later than five (5) Business Days after
the Servicing Transfer Date direct each Lessee to make all payments with respect
to the respective Leases which are due directly to the P.O. Box. The Servicer's
duties shall include collection and posting of all payments, responding to
inquiries of Lessees on the Leases, investigating delinquencies, accounting for
collections and furnishing monthly statements as listed in Exhibit "A" attached
hereto and provided herein and using commercially reasonable efforts to maintain
the first priority perfected security interest of the Originator for the benefit
of the Originator in the Leases and, in accordance with the Filing Requirements,
in the related Equipment, including, but not limited to, the filing of any
financing or continuation statements required to be filed pursuant to the UCC,
which continuation statements shall be filed on or before the 60th day prior to
the expiration date of such financing statement. The Servicer shall follow its
customary standards, policies, and procedures as set forth in its Collection
Policies and Procedures and shall have full power and authority, acting alone,
to do any and all things in connection with such managing, servicing,
administration, and collection that it may deem necessary or desirable, subject
to Section 2.02(b)(xi). The Servicer may waive, modify or vary any term of a
Lease in accordance with the Servicing Standard or otherwise as required by law
if the Servicer determines, in its reasonable and prudent judgment, that it will
not materially and adversely affect the Originator. In no event shall the
Servicer make a Material Modification to any Lease which would result in (i) the
Discounted Present Value of such modified Lease being less than the Discounted
Present Value of such Lease immediately prior to such modification or (ii) the
term of such Lease being extended beyond May 31, 2005 unless approved by
Originator. If the Servicer, with the preapproval of the Originator, commences a
legal proceeding to enforce a Non-Performing Lease or participates in a legal
proceeding (including, without limitation, a bankruptcy proceeding relating to
or involving a Lease or a Non-Performing Lease), the Originator shall thereupon
be deemed to have automatically assigned such Lease to the Servicer for purposes
of commencing or participating in any such proceeding as a party or claimant,
and the Servicer is authorized and empowered by the Originator, pursuant to this
Section 3.01, to execute and deliver, on behalf of the Originator, any and all
instruments of satisfaction or cancellation, or partial or full release or
discharge, and all other notices, demands, claims, complaints, responses,
affidavits or other documents or instruments in connection with any such
proceedings. The Originator shall furnish the Servicer with any powers of
attorney and other documents necessary or appropriate to enable the Servicer as
applicable, to carry out its servicing and administrative duties under this
Agreement. If in any enforcement suit or legal proceeding it shall be held that
the Servicer may not enforce a Lease on the ground that it shall not be a real
party in interest or a holder entitled to enforce the Lease, the Originator may,
at the Originator's expense and direction, take steps to enforce the Lease,
including bringing suit in its own name. Any and all expenses, costs, charges,
or fees (including legal and attorney's costs and fees) advanced by Servicer in
performing its obligations under this Section 3.01 (a) shall be reimbursed by
the Originator only if such fees were preapproved by the Originator.

    (b)  Consent to Assignment or Replacement.  At the request of a Lessee, the
Servicer may in its sole discretion consent to the assignment or sublease of a
unit of the Equipment under a Lease provided that the Lessee will remain liable
for all of its obligations under such Lease; provided, however, that such
assignee or sub-lessee must satisfy the credit criteria set forth by the
Originator. Upon the request of any Lessee, the Servicer may, in its sole
discretion, provide for additions and upgrades to a Lease, and the substitution
or replacement of any unit of Equipment for a substantially similar unit of
additional equipment having substantially the same fair market value as the unit
of Equipment that will be replaced or substituted.

    (c)  Maintenance of Credit Files and Lease Files.  The Servicer (i) shall
maintain the Credit Files in a manner consistent with the Servicing Standard and
the performance of its obligations as Servicer pursuant to this Agreement and
will not dispose of any documents constituting the Lease Files in any

6

--------------------------------------------------------------------------------

manner which is inconsistent with the performance of its obligations as the
Servicer pursuant to this Agreement, (ii) will not permit any person other than
the Originator to maintain any Adverse Claim upon any Lease and (iii) will not
permit any person other than the Servicer as Custodian to maintain possession of
any Lease.

    (c) The Servicer agrees to act as Custodian for the Originator with respect
to the Lease Files of any Leases. Upon receipt of a list of Leases (the "List")
the Servicer, in its capacity as Custodian, shall acknowledge receipt of the
applicable Lease Files with respect to each and every Lease listed on the
applicable List, and hereby agrees and confirms that it shall be holding such
Lease Files exclusively and solely as Custodian and bailee for the benefit of
the Originator, and not in its individual capacity or for its own benefit. Such
Lease Files shall be maintained by the Custodian in separate cabinets that do
not contain any other documents of or relating to the Servicer and that clearly
identifies that such Lease Files are being held in its capacity as Custodian.
The Custodian agrees to take instructions with respect to such Lease Files
solely from the Originator and not to act for its own benefit as a creditor of
the Originator with respect to such Lease Files. The Custodian shall not at any
time exercise or seek to enforce any claim, right or remedy, including any
statutory or common law rights of setoff, if any, that the Custodian may
otherwise have against all or any part of the Lease Files or any proceeds
thereof.

     (i) At any time, upon the request of the Originator and at the expense of
the Servicer, the Custodian hereby agrees to itemize the documents that it is
holding as custodian for the Originator.

    (ii) Upon reasonable notice to the Custodian, the Originator and each of its
agents, accountants, attorneys and auditors will be permitted during normal
business hours to examine the Lease Files at the offices of the Custodian. The
Originator will promptly reimburse the Custodian as applicable, for any
reasonable out-of-pocket expenses incurred by the Custodian or Servicer in
connection with any such examination.

    (iii) At its own expense, the Servicer as Custodian will maintain and keep
in full force and effect such fidelity bonds and/or insurance policies
(including, without limitation, errors and omissions policies) in amounts, with
standard coverage and subject to deductibles, all as are customarily maintained
in the leasing industry (which may include self insurance to the extent
customary in the industry and consistent with safe and sound practices).

    (e)  Custody of Lease Files.  (a)  Upon receipt of a written request and
receipt provided by the Originator the Custodian will release to the Originator
the related Lease File or the documents from a Lease file set forth in such
Request for Release. The Servicer shall promptly report to the Originator the
loss by it of all or part of any Lease File previously provided to it by the
Originator and shall promptly take appropriate action to remedy any such loss.
In such custodial capacity, the Servicer shall have and perform the following
powers and duties:

     (i) hold the Leases and Lease Files that it may from time to time receive
hereunder from the Originator, maintain accurate records pertaining to each
Lease (including any title documentation) to enable it to comply with the terms
and conditions of this Agreement, and maintain a current inventory thereof;

    (ii) implement policies and procedures in accordance with the Servicer's
normal business practices with respect to the handling and custody of such Lease
Files so that the integrity and physical possession of such Lease Files will be
maintained and the requirements of this Agreement fulfilled;

    (iii) take all other actions in connection with maintaining custody of such
Lease Files on behalf of the Originator as may be reasonably requested;

7

--------------------------------------------------------------------------------

    (iv) Acting as Custodian of such Lease Files pursuant to this section, the
Servicer agrees that it does not and will not have or assert any beneficial
ownership interest in the Leases or the Lease Files.

    (v) The Servicer agrees to maintain any Lease Files that it may from time to
time receive from the Originator at its office located in Sacramento,
California, or at such other offices of the Servicer as shall from time to time
be identified by prior written notice to the Originator. Subject to the
foregoing, the Servicer may temporarily move individual Lease Files or any
portion of an individual Lease File without notice as necessary to conduct the
collection and other servicing activities provided that the Servicer shall not
move any such Lease File (or any part thereof) for more than 30 days without
obtaining the consent of the Originator.

    (vi) Upon payment in full of all outstanding amounts due Originator under a
Lease and upon proper release, recoveyance and transfer of the equipment title,
or in the event of a defaulted lease, upon final termination of the Lease and
its associated loss recoveries, if any, the Servicer shall return to the
Originator within thirty (30) days the entire Lease File associated with such
Lease maintained by it in its capacity as Custodian.

    (f)  Notice to Lessees.  The Servicer shall be required to notify each
Lessee in accordance with Section 3.01 (a) hereof to make its payments to the
P.O. Box.

    Section 3.02  Collection of Payments.  (a)  The Servicer shall use
commercially reasonable efforts to collect all payments called for under the
terms and provisions of the Leases as and when the same shall become due, and
shall follow such collection procedures as it follows with respect to all
comparable equipment leases that it services for itself or others in a manner
consistent with the Servicing Standard.

    (b) To the extent provided for in any Lease, the Servicer shall make
commercially reasonable efforts to collect all payments with respect to amounts
due for maintenance, taxes or assessments on the Equipment or the Leases and
shall remit such amounts to the appropriate maintenance provider or Governmental
Authority on or prior to the date such payments are due.

    (c) The Servicer will direct all Lessees to make all Lease Payments directly
to the Post-Office Box.

    (d) On each Business Day, the Servicer will cause to be collected from the
Post Office Box, amounts representing payments sent by Lessees and deposit such
amounts into the Local Bank Account. The Servicer shall withdraw from the Local
Bank Account all excluded amounts, as defined in sections 3.02(e)(1),(2) and
3.02(g) herein only as it relates to taxes due to any governmental authority,
and will cause all remaining amounts that have been collected and deposited in
the Local Bank Account through 4:00 p.m. (Pacific time) on the immediately
preceding Business Day to be deposited into the Collection Account by 12:00 noon
(Pacific time) on each Business Day; provided, however, that if such amounts are
less than $1,000, no deposit need be made to the Collection Account until the
total transfer will equal or exceed $1,000. The Servicer shall notify the
Originator in writing of all amounts transferred into the Collection Account on
a monthly basis.

    (e) Based upon the amounts set forth in the Monthly Statement, the Servicer
shall cause accounting for and distribution of the Available Funds in the Local
Bank Account according to the following priority: (1) the Servicing Fee to the
Servicer as calculated in Section 3.05 herein, (2) Servicer advances, if any,
made on behalf of Originator for expenses, fees, or costs permitted in this
Agreement, (3) Payments on Leases serviced under this Agreement and applied as
provided for in section 3.02(g) herein, (4) any other remaining amounts.

    (f)  In the event that the Servicer acquires title to any item of Equipment
in the enforcement of any Lease, the Servicer shall use commercially reasonable
efforts to sell or otherwise dispose promptly

8

--------------------------------------------------------------------------------

of such item of Equipment, consistent with the Servicing Standard and with
preapproval of the Originator. The Servicer shall not lease, operate or
otherwise manage any such items of Equipment unless prior thereto, the Servicer
remits to the Collection Account the related Purchase Amount with respect to
such Lease.

    (g) Any payments (net of excluded emounts except taxes) received from, or on
behalf of, a Lessee with respect to a Lease will be allocated first to any sales
or use taxes due or payable to any taxing authority, second to any scheduled
Lease Payments due on the related Lease (allocating such payments in the order
that scheduled Lease Payments become due), and third to all other amounts then
payable under the Lease.

    Section 3.03  Realization Upon Non-Performing Leases.  (a)  The Servicer
shall use commercially reasonable efforts, consistent with the Servicing
Standard and with the preapproval of the Originator, to accelerate, repossess,
or otherwise comparably convert the ownership of any Equipment that it has
reasonably determined should be repossessed or otherwise converted following a
default under the Lease, remarket, either through sale or release, the Equipment
upon the expiration of the term of the related Lease and act as sales and
processing agent for Equipment which it repossesses. The Servicer shall follow
such practices and procedures as are consistent with the Servicing Standard and
as it shall deem necessary or advisable and as shall be customary and usual in
its servicing of equipment leases and other actions by the Servicer in order to
realize upon such a Lease, which may include commercially reasonable efforts to
enforce any recourse obligations of Lessees and repossessing and selling the
Equipment at public or private sale. The foregoing is subject to the provision
that, in any case in which the Equipment shall have suffered damage, the
Servicer shall not be required to expend funds in connection with any repair or
towards the repossession of such Equipment unless it shall determine in its
discretion that such repair and/or repossession will increase the Liquidation
Proceeds by an amount greater than the amount of such expenses and it shall have
the prior permission of the Originator and be reimbursed for all expended funds
by the Originator.

    (b) Notwithstanding the foregoing, the Servicer, with the preapproval of the
Originator, shall take action to accelerate all amounts due under any Lease
immediately after such Lease becomes a Non-Performing Lease and shall, in
accordance with its Collection Policies and Procedures, bring an action against
the Lessee for all amounts due under the Lease and, to the extent applicable,
institute proceedings to repossess and sell or re-lease the Equipment; provided,
however, that the Servicer will not accelerate any scheduled Lease Payment
unless permitted to do so by the terms of the Lease or under applicable law; and
provided, further, that the Servicer shall not declare a Lessee to be in default
under a Lease nor exercise any other remedies under such Lease based solely on a
default by such Lessee under any other obligation of such Lessee to the Servicer
or its Affiliates, if such Lessee is not also in default under such Lease unless
it concludes that declaring such default is in the best interest of the
Originator or will maximize potential recoveries from such Lessee for the
benefit of the Originator. In addition, to the extent that an escrow account has
been established by the related Lessee to cover defaults on Leases between such
Lessee and the Servicer amounts in such escrow account shall be applied against
defaults under each such Lease in the order that such defaults occur with
respect to any such lease.

    (c) The Servicer shall remit to the Local Bank Account within two Business
Days of receipt all Liquidation Proceeds received in connection with the sale or
disposition of a Non-Performing Lease to the extent such Liquidation Proceeds do
not constitute Excluded Amounts.

    (d) The Servicer shall remit to the Local Bank Account within two Business
Days of receipt all payments made with respect to any guaranties of a Lessee's
obligations under any Lease.

    Section 3.04  Maintenance of Insurance Policies.  In connection with its
activities as Servicer of the Leases, the Servicer agrees to present claims to
the insurer under each insurance policy applicable to any Lease, and to settle,
adjust and compromise such claims, in each case, consistent with the terms of
each Lease. The Servicer shall remit to the Local Bank Account within two
Business Days of receipt all insurance proceeds received by the Servicer with
respect to any Lease or Equipment subject thereto.

9

--------------------------------------------------------------------------------



    Section 3.05  Servicing Compensation; Payment of Certain Expenses by
Servicer.  As compensation for its activities, the Servicer shall be entitled to
receive the Servicing Fee of eighty basis points (0.80%) annually of the
outstanding lease receivable balance of all serviced leases under this Agreement
determined on the prior month's ending balances paid on a monthly basis, but in
no case shall the monthly amount calculated and due be less than the sum of
$1,000.00 and $11.00 per Lease serviced during the preceding month, excepting
herefrom Leases which at the inception of this Agreement had no receivable due
to Originator other than contractural purchase options. Furthermore, Servicer
shall be paid a one-time fee by Originator prior to initiation of services by
Servicer as required herein of $500.00 plus $1.00 per Lease for every Lease
initially transferred electronically for servicing under this Agreement and
$3.50 for every Lease transferred manually. Additionally, Servicer shall be paid
a separate fee of $25.00 for every lease termination and/or purchase option
exercised when serviced. The Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder, including, without
limitation, (a) fees and disbursements of the Independent Public Accountants,
(b) taxes imposed on the Servicer (but excluding any sales or property taxes
imposed on any Lessee, the Originator or any other Person), (c) expenses
incurred in connection with distributions and reports to the Originator except
any customized or special reports requiring out of pocket cost by Servicer shall
be reimbursed by Originator and (d) all other fees and expenses not expressly
stated hereunder to be for the account of the Originator excepting therefrom any
costs or fees advanced by the Servicer on behalf of the Originator to repossess,
move, transport, store, recondition, advertise or sell any equipment under a
serviced lease, or institute any collection proceeding including attorney's
fees, costs and expenses as agreed to by the Originator in advance which amounts
shall be reimbursed to Servicer by Originator.

    Section 3.06  Monthly Statement and Servicing Reports.  Each monthly
reporting period shall begin on the twentysixth (26th) of every month and end on
the twentyfifth (25th) of each succeeding month ("Reporting Period"). With
Respect to each Reporting Period, the Servicer will provide Originator, within
five (5) business days of the end of the Reporting Period, a Monthly Statement
and Servicing Reports signed by a Servicing Officer in substantially the same
form as Exhibit "A" attached hereto.

    Section 3.07  Access to Certain Documentation and Information Regarding the
Serviced Estate.  (a)  The Servicer shall provide the Originator and its
respective duly authorized representatives, attorneys or accountants access to
any and all documentation regarding the Serviced Estate (including the List of
Initial Leases, all Lists of Subsequent Leases and all Lists of Substitute
Leases) that the Servicer may possess, such access being afforded without charge
but only upon reasonable request and during normal business hours, so as not to
interfere unreasonably with the Servicer's normal operations or customer or
employee relations, at offices of the Servicer designated by the Servicer.

    (b) At all times during the term hereof, the Servicer shall either (i) keep
available in physical form at its principal executive office for inspection by
the Originator or their respective duly authorized representatives, attorneys or
accountants a list of all Leases then serviced, together with a reconciliation
of such list to the List of Initial Leases, all Lists of Subsequent Leases and
all Lists of Substitute Leases and each of the Monthly Statements, indicating
the cumulative removals and additions of Leases or, (ii) maintain electronic
facilities which allow such list and reconciliation to be generated.

    (c) The Servicer will maintain accounts and records as to each respective
Lease serviced by the Servicer that are accurate and sufficiently detailed to
permit (i) the reader thereof to know as of the most recent Reporting Period the
status of such Lease, including payments and recoveries made and payments owing
(and the nature of each), and (ii) reconciliation between payments or recoveries
on (or with respect to) each Lease and the amounts from time to time deposited
in the Collection Account in respect of such Lease.

10

--------------------------------------------------------------------------------

    (d) The Servicer will maintain its lease management system and other
computerized records so that the Servicer's accounts and records (including any
back-up computer archives) that refer to any Lease indicate clearly that the
Lease is part of the Serviced Estate.

    (e) Nothing in this Section 3.07 shall derogate from the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Lessees, and the failure of the Servicer to disclose information
whose disclosure is not permitted by applicable law shall not constitute a
breach of this Section 3.07

    (f)  The Servicer shall use its respective best efforts to maintain in
confidence all information which has been described as "confidential" and
obtained by them regarding the Lessees and the Leases, whether upon exercise of
their respective rights and obligations under this Section 3.07 or otherwise.
Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of information obtained by the Servicer
from sources other than the Lessees and the Leases (ii) disclosure of any and
all information (A) required to be disclosed under any applicable statute, law,
rule or regulation, (B) to any Governmental Authority having or claiming
authority to regulate or oversee any respects of the Originator's business or
that of its Affiliates; (C) pursuant to any subpoena, civil investigative demand
or similar demand or request of any Governmental Authority to which the
Originator or an Affiliate or an officer, director, employer or shareholder
thereof is a party, (D) in any preliminary or final offering circular,
registration statement or contract or other document pertaining to the
transactions contemplated herein approved in advance by the Originator or (E) to
any Affiliate, independent or internal auditor, agent, employee or attorney of
the Originator having a need to know the same, provided that the Originator
advises such recipient of the confidential nature of the information being
disclosed, or (iii) any other disclosure authorized by the Originator. No person
entitled to receive copies of such reports shall use the information therein for
the purpose of soliciting the customers of the Servicer or Originator, or for
any other purpose except as set forth in this Agreement.

    Section 3.08  Financial Statements.  The Servicer shall provide to the
Originator annual audited financial statements of BanCorp for the most recently
completed fiscal year (which shall include balance sheets, statements of income
and retained earnings and a statement of cash flows) prepared in accordance with
generally accepted accounting standards by a licensed CPA selected by Bancorp in
Bancorp's sole discretion within 120 days of the end of each fiscal year.


ARTICLE 4

THE SERVICER


    Section 4.01  Liability of Servicer; Indemnities.  (a)  The Servicer shall
be liable in accordance herewith only to the extent of the obligations
specifically undertaken by the Servicer herein. Such obligations shall include
the following:

     (i) The Servicer shall indemnify, defend and hold harmless the Originator
(which shall include any of its directors, employees, officers and agents)
against and from any and all costs, expenses, losses, damages, claims and
liabilities, including fees and expenses of counsel and expenses of litigation,
to the extent that such costs, expenses, losses, damages, claims, liabilities,
fees or expenses arose out of, or were imposed upon the Originator in connection
with or by reason of the failure by the Servicer to perform its duties under
this Agreement or errors or omissions of the Servicer related to such duties
including the making of any representations or warranties hereunder which are
inaccurate in any material respect. The provisions of this section shall run
directly to and be enforceable by an injured party subject to the limitations
hereof, and the indemnification provided to the Originator pursuant to this
Article 4 by the Servicer shall survive the payment in full of the Leases or the
resignation or removal of the Servicer.

11

--------------------------------------------------------------------------------

    (b) The Servicer shall pay any amounts owing pursuant to Section 4.01 hereof
directly to the indemnified Person, and such amounts shall not be deposited in
the Collection Account.

    (c) Indemnification under this Section 4.01 shall include, without
limitation, reasonable fees and expenses of counsel and expenses of litigation
reasonably incurred. If the Servicer has made any indemnity payments to the
Originator pursuant to this Section 4.01 and such party thereafter collects any
of such amounts from others, such party will promptly repay such amounts
collected to the Servicer, without interest.

    Section 4.02  Merger, Consolidation, or Assumption of the Obligations of
Servicer.  Any entity (i) into which the Servicer may be merged or consolidated,
(ii) resulting from any merger or consolidation to which the Servicer shall be a
party or (iii) succeeding to the business of the Servicer, shall be the
successor to the Servicer hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, and such entity in any of the foregoing
cases shall execute an agreement of assumption, in a form reasonably
satisfactory to the Originator, agreeing to perform every obligation of the
Servicer hereunder.

    Section 4.03  Limitation on Liability of Servicer and Others.  Neither the
Servicer nor any of the directors, officers, employees or agents of the Servicer
shall be under any liability to the Originator except for breach of any warranty
or provision of this Agreement or as expressly provided herein, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or for errors in judgment; provided, however, that this provision shall not
protect the Servicer or any Person against any liability that would otherwise be
imposed by reason of willful misconduct, bad faith or gross negligence in the
performance of duties hereunder. The Servicer and any director or officer or
employee or agent of the Servicer may rely in good faith on any document of any
kind prima facie properly executed and submitted by any Person respecting any
matters arising. Except as expressly provided herein, the Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action that is
not incidental to its duties to service the Serviced Estate in accordance with
this Agreement and that in its opinion may involve it in any expense or
liability.

    Section 4.04  Servicer Not to Resign.  Subject to the provisions of
Section 4.02 hereof, the Servicer shall not resign from the obligations and
duties hereby imposed on it as Servicer except upon consent of the Originator or
a determination that the performance of its duties hereunder is no longer
permissible under applicable law. No such resignation shall become effective
until a successor Servicer reasonably acceptable to the Originator shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 5.02 hereof.


ARTICLE 5

SERVICING TERMINATION


    Section 5.01  Events of Default.  If either the Originator or Servicer shall
in any material respect breach any representation, warranty, or condition, or
fail to provide specific performance as required herein than the failing party
shall be given written notice by the aggrieved party of such breach or failure
and provided ten (10) business days to remedy or cure such breach or failure. If
within ten (10) business days the breach or failure identified in the notice has
not been cured to the satisfaction of the aggrieved party in accordance with the
requirements of this Agreement, the aggrieved party shall have the option to
terminate this Agreement in its entirely by giving thirty (30) days written
notice to the failing party. Failure to provide such notice of termination
within fifteen (15) business days of the date of the original notice of breach
or failure shall be relied upon by the failing party that said breach or failure
has been cured to the satisfaction of the aggrieved party

    Section 5.02  Waiver of Past Defaults.  The Originator may waive any default
by the Servicer in the performance of its obligations hereunder and its
consequences. Upon any such waiver of a past

12

--------------------------------------------------------------------------------

default, such default shall cease to exist, and any Servicer Event of Default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement. No such waiver shall extend to any subsequent or other default
or impair any right consequent thereon except to the extent expressly waived.

    Section 5.03  Effects of Termination of Servicer.  Upon termination of this
Agreement as provided for herein, Servicer shall immediately, (a) remit to
Originator any scheduled Lease payments or any other payments that it may
receive pursuant to any Lease serviced under this Agreement, (b) return to
Originator all documents under custodial control of Servicer pursuant to this
Agreement, (c) execute any document necessary to effectuate the termination of
this Agreement (d) provide Originator a final accounting of all sums received
and applied pursuant to this Agreement.


ARTICLE 6

MISCELLANEOUS PROVISIONS


    Section 6.01  Amendment.  (a)  This Agreement may be amended from time to
time by the Servicer and the Originator to cure any ambiguity herein. This
Agreement may also be amended from time to time by the Servicer and the
Originator with the written consent of the Originator and the Servicer for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
either party.

    Section 6.02  Counterparts.  For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.

    Section 6.03  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITH VENUE
LAID IN SACRAMENTO COUNTY AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT
REGARD TO THE CONFLICT OF LAWS PROVISIONS OF ANY STATE.

    Section 6.04  Notices.  All demands, notices, instructions, directions and
communications hereunder shall be in writing, personally delivered or mailed by
overnight courier, and shall be deemed to have been duly given upon receipt
(a) in the case of the Servicer, at Bancorp Financial Services, Inc.; 3
Parkcenter Drive; Sacramento, California 95825; Attention: President; telephone
916-641-2000; telecopy 916-641-2223, (b) in the case of the Originator, at EPI
Leasing Company, Inc., c/o Feather River State Bank; 995 Tharp Road; Yuba City,
CA 95993; Attention: Lorie Birch; telephone 530-674-4426; telecopy 530-674-4498.
Any notice so mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given on the fifth Business Day
following mailing, whether or not the Party receives such notice.

    Section 6.05  Severability of Provisions.  If any one or more of the
covenants, agreements, provisions, or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

    Section 6.06  Assignment.  Notwithstanding anything to the contrary
contained herein, except as provided in Section 4.02 hereof, this Agreement may
not be assigned by the Servicer except with prior written consent of the
Originator.

    Section 6.07  Binding Effect.  This Agreement shall inure to the benefit of,
and shall be binding upon the Servicer, the Originator and their respective
successors and permitted assigns, subject,

13

--------------------------------------------------------------------------------

however, to the limitations contained in this Agreement. This Agreement shall
not inure to the benefit of any Person other than the Servicer and the
Originator.

    Section 6.08  Survival of Agreement.  All covenants, agreements,
representations and warranties made herein and in the other documents delivered
pursuant hereto shall survive the pledge of the Serviced and shall continue in
full force and effect until payment in full of the Leases and all amounts owing
to the Originator hereunder.

    Section 6.09  Captions.  The captions or headings in this Agreement are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions or sections of this Agreement.

    Section 6.10  Exhibits.  The exhibits to this Agreement are hereby
incorporated herein and made a part hereof and are an integral part of this
Agreement.

    Section 6.11  Calculations.  Except as otherwise provided in this Agreement
all interest rate calculations under this Agreement, including those with
respect to the Leases, will be made on the basis of a 360-day year and twelve
30-day months (i.e., each Interest Accrual Period shall be deemed to be the
number of days between the Issuance Date to but not including the initial
Payment Date) and will be carried out to at least seven decimal places.

    Section 6.12  Arbitration.  If a dispute arises under this contract, either
party may demand arbitration by filing a written demand with the other party
within 45 days after occurrence of the dispute.

(a)The parties may agree on one arbitrator. If they cannot agree on one
arbitrator, there shall be three: one named in writing by each of the parties
within five days after demand for arbitration is given, and a third chosen by
the two appointed. Should either party refuse or neglect to join in the
appointment of the arbitrator(s) or to furnish the arbitrator(s) with any papers
or information demanded, the arbitrator(s) may proceed ex parte.

(b)A hearing on the matter to be arbitrated shall take place before the
arbitrator(s) in the city of Sacramento, County of Sacramento, State of
California, at the time and place selected by the arbitrator(s). The
arbitrator(s) shall select the time and place promptly and shall give each party
written notice of the time and place at least 30 days before the date selected.
At the hearing, any relevant evidence may be presented by either party, and the
formal rules of evidence applicable to judicial proceedings shall not govern.
Evidence may be admitted or excluded in the sole discretion of the
arbitrator(s). The arbitrator(s) shall hear and determine the matter and shall
execute and acknowledge the award in writing and cause a copy of the writing to
be delivered to each of the parties.

(c)If there is only one arbitrator, his or her decision shall be binding and
conclusive on the parties, and if there are three arbitrator(s), the decision of
any two shall be binding and conclusive. The submission of a dispute to the
arbitrator(s) and a rendering of a decision by the arbitrator(s) shall be a
condition precedent to any right of legal action on the dispute. A judgment
confirming the award may be given by any Superior Court having jurisdiction, or
that Court may vacate, modify,or correct the award in accordance with the
prevailing provision of the California Arbitration Act.

(d)If three arbitrators are selected, but no two of the three are able to reach
an agreement regarding the determination of the dispute, then the matter shall
be decided by three new arbitrators who shall be appointed and shall proceed in
the same manner, and the process shall be repeated until a decision is agreed on
by two of the three arbitrators selected.

(e)The costs of the arbitration shall be borne by the losing party or shall be
borne in such proportions as the arbitrator(s) determine(s).

14

--------------------------------------------------------------------------------



    Section 6.13  Attorneys' Fees.  If any legal action, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys' fees from the other party. These fees, which may be set by the court
in the same action or in a separate action brought for that purpose, are in
addition to any other relief to which the prevailing party may be entitled. This
provision applies to the entire Agreement.

    IN WITNESS WHEREOF, the Servicer and the Originator have caused this
Agreement to be duly executed by their respective officers, all as of the day
and year first above written.

    BANCORP FINANCIAL SERVICES, INC.
  as Servicer
 
 
By:
 
  

--------------------------------------------------------------------------------

Kevin D. Cochrane
President
 
 
EPI LEASING COMPANY
  As Originator
 
 
By:
 
  

--------------------------------------------------------------------------------

        Name:             Title:    

15

--------------------------------------------------------------------------------



QuickLinks


SERVICING AGREEMENT
ARTICLE 1 DEFINITIONS
ARTICLE 2 REPRESENTATIONS, WARRANTIES AND COVENANTS
ARTICLE 3 ADMINISTRATION AND SERVICING OF LEASES
ARTICLE 4 THE SERVICER
ARTICLE 5 SERVICING TERMINATION
ARTICLE 6 MISCELLANEOUS PROVISIONS
